DETAILED ACTION

	This office action is in reference to the amendment dated February 24, 2021. 
	Claims 1-10 have been canceled. 

Allowable Subject Matter
Claims 11-19 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose an internal combustion engine arranged in an in-line four cylinder configuration, comprising: a piston connecting rod assembly having a yoke portion defining a transverse slot that is transverse to the axis of the bore and having a connecting member that connects the yoke portion to the piston; a connecting rod bearing housing that is mounted in the transverse slot and that is configured to reciprocate within the transverse slot, and which forms a circular opening through the connecting rod bearing housing perpendicular to the direction of reciprocation in the transverse slot from a first side of the connecting rod bearing housing to a second side of the connecting rod bearing housing, wherein a first circular race is formed around the circular opening on the first side of the connecting rod bearing housing and a second circular race is formed around the circular opening on the second side of the connecting rod bearing housing; a thrust bearing assembly disposed in the circular opening of the connecting rod bearing having a bearing surface configured to mate with a connecting rod journal, and wherein thrust bearing assembly has a first side and a second side, 
Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 11-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747